Citation Nr: 0402134	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  01-02 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.	Entitlement to service connection for stomach pain, 
claimed as due to an undiagnosed illness.

2.	Entitlement to service connection for a skin disorder of 
the groin, feet, and face, claimed as due to an 
undiagnosed illness.

3.	Entitlement to service connection for leg pain, claimed as 
due to an undiagnosed illness.

4.	Entitlement to service connection for memory loss, claimed 
as due to an undiagnosed illness.

5.	Entitlement to service connection for dental problems, 
claimed as due to an undiagnosed illness.

6.	Entitlement to service connection for a psychiatric 
disorder, identified as depression or post-traumatic 
stress disorder.

(The issue of entitlement to service connection for fatigue, 
claimed as due to an undiagnosed illness, was the subject of 
an October 2003 Board remand and will be the subject of a 
later decision.)


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from August 1957 to 
May 1962, evidently served in the National Guard from 1974 to 
1991, and had active duty from July to December 1991.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from March 1994 and November 1999 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cheyenne, Wyoming.  In a May 2002 decision, the Board 
denied the veteran's claims.

The veteran appealed the Board's May 2002 decision to the 
U.S. Court of Appeals for Veterans Claims (CAVC).  In that 
litigation, a Joint Motion for Remand was filed by the VA 
General Counsel and the appellant, averring that remand was 
required due to the notice and duty to assist provisions in 
the Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  In an Order of 
May 2003, the CAVC vacated the Board's decision and remanded 
the matters, pursuant to the parties' joint motion.  As set 
forth in detail below, the VCAA substantially amended 
existing law regarding the notice and assistance to be 
afforded claimants for veteran's benefits.  A copy of the 
CAVC's Order in this matter has been placed in the claims 
file.
FINDINGS OF FACT

1.	The veteran served in Operation Desert Storm during the 
Persian Gulf War.

2.	Private medical records, dated prior to entry into service 
in 1991, reflect treatment for leg cramps and stomach 
disorders variously identified as duodenitis, 
gastroenteritis, and irritable colitis.

3.	The veteran's service medical records are silent as to 
mention of leg pain, a skin disorder of the groin, face, 
and feet, and/or memory loss.

4.	The veteran's post-service complaints of stomach pain have 
been attributed to clinical diagnoses of gastroenteritis 
and duodenal ulcer, with normal upper gastrointestinal 
test results in 1998.

5.	The veteran's gastrointestinal disorder did not 
permanently increase in severity during active service in 
the Persian Gulf War.

6.	The veteran's complaints of a skin disorder of the face 
have been attributed to clinical diagnoses of neurotic 
excoriation due to neurotic scratching and 
neurodermatitis; chronic pruritus of the groin was 
reported in 1994 with a history of tinea cruris diagnosed, 
and with no finding of skin disorder of the foot or groin 
on VA examination in August 1998.

7.	There is no medical evidence of record to demonstrate that 
tinea cruris of the groin, neurodermatitis, and/or 
neurotic excoriations of the face are related to military 
service.

8.	The veteran's complaints of leg pain have been attributed 
to deep vein thrombosis and thrombophlebitis, and are not 
shown to be related to military service.

9.	The veteran's leg pain did not permanently increase in 
severity during active service in the Persian Gulf War.

10.	The veteran's complaints of memory loss have been 
attributed to clinical findings of cognitive deficits 
variously attributed to alcohol and tobacco abuse, and 
depression, and are not shown to be related to military 
service.

11.	A chronic dental disorder was not present in service, 
and any current dental disorder is not shown to be related 
to service or any incident of service, nor did a dental 
disorder permanently increase in severity during active 
service.

12.	A psychiatric disorder was not present in service, and 
any currently diagnosed major depressive disorder or post-
traumatic stress disorder (PTSD) is not shown to be 
related to service or any incident of service.


CONCLUSIONS OF LAW

1.	Chronic disability associated with stomach pain was not 
incurred in or aggravated by active service, to include as 
being due to or a manifestation of an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 5100-5103A, 5106-7 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 
3.317 (2003).

2.	A skin disorder of the feet, face and groin was not 
incurred in or aggravated by active service, to include as 
being due to or a manifestation of an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 5100-5103A, 5106-7 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 
3.317 (2003).

3.	Chronic disability associated with leg pain was not 
incurred in or aggravated by active service, to include as 
being due to or a manifestation of an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 5100-5103A, 5106-7 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 
3.317 (2003).




4.	Memory loss was not incurred in or aggravated by active 
service, to include as being due to or a manifestation of 
an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1112, 1117, 
1131, 5100-5103A, 5106-7 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.306, 3.317 (2003).

5.	Chronic dental problems were not incurred in or aggravated 
by active service, to include as being due to or a 
manifestation of an undiagnosed illness.  38 U.S.C.A. §§ 
1110, 1112, 1117, 1131, 5100-5103A, 5106-7 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.317 (2003).

6.	Neither a major depressive disorder nor post-traumatic 
stress disorder was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 5100-5103A, 5106-7 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 
3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters-Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA), Public Law No. 106-
475, 114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  The recent changes in 
law have amended the requirements as to VA's development 
efforts in this, and other pending cases, modifying and 
clarifying VA's duty to assist a claimant in evidentiary 
development.  See VCAA, supra; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991), overruled in part on other grounds, 
Kuzma v. Principi, 15 F.3d 429 (Fed. Cir. 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide a claimant who files 
a substantially complete application for VA benefits.  The 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  The new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  See also VAOPGCPREC 7-2003 (Nov. 19, 2003), as to 
retroactivity of the VCAA regulations.  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (permitting VA to adjudicate a claim within a 
year of receipt).

Judicial case law has been inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
overruled in part on other grounds, Kuzma v. Principi, supra.  
That analysis would include cases that had been decided by 
the Board before the VCAA, but were pending in the CAVC at 
the time of its enactment.  However, the U.S. Court of 
Appeals for the Federal Circuit (CAFC) has held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Kuzma v. 
Principi, supra (citing with approval Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002), and Bernklau v. Principi, 291 
F.3d 795 (Fed. Cir. 2002), both of which had implicitly 
overruled Karnas; see also Stephens v. Principi, 16 Vet. App. 
191 (2002) (per curiam) (holding that Court remand for the 
Board to apply the VCAA is not required where the Board 
decision had been issued before the date of enactment of the 
VCAA).

Although the CAFC has held that the VCAA does not 
retroactively apply to claims decided by the Board before the 
date of its enactment, the Board notes that the VA General 
Counsel, in VAOPGCPREC 11-00, appears to hold that the VCAA 
is retroactively applicable to claims pending on the date of 
its enactment.  Further, the VA regulations issued to 
implement the VCAA are expressly applicable to "any claim 
for benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  Therefore, for purposes of the present case, 
the Board will assume that the VCAA is applicable to claims 
or appeals pending before the RO or the Board on the date of 
its enactment. 

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant of information required to substantiate a claim, 
a broader VA obligation to obtain relevant records and advise 
claimants of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion in cases where such a procedure is necessary 
to make a decision on a claim.  The examinations VA afforded 
the veteran in June 1992, November 1993, June and December 
1994, September, October and November 1997 and in July 1998 
fulfill these criteria.  

Clearly, substantial compliance with the VCAA has been 
achieved in the present case.  There can be no question as to 
the veteran's awareness of the provisions of the legislation, 
since a Joint Motion for Remand was filed with the CAVC after 
the bill became law, and the basis for the remand was 
compliance with the duty to assist and notice provisions of 
the new law.  In addition, the CAVC provided him a copy of 
the Order remanding his case.  The Board afforded the veteran 
ample time in which to proffer evidence and/or argument after 
the case was returned from the Court.  In an August 2003 
letter to the veteran, the Board solicited any additional 
argument or evidence that the veteran wished to submit.  The 
veteran did not respond to the Board's letter.

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of the detailed December 
1994 statement of the case (SOC) and supplemental statements 
of the case (SSOCs) (regarding the issue of service 
connection for depression), and the detailed February 2000 
SOC (regarding the other claims), issued during the pendency 
of this appeal, of the pertinent law, and what the evidence 
must show in order to substantiate his claims.  We, 
therefore, believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the appellant's claims, and the SOCs and SSOCs issued by 
the RO clarified what evidence would be required to establish 
service connection.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).

In the present case, the veteran was notified of the 
provisions of the VCAA, of VA's duty to assist and of the 
evidence needed to support his claims in correspondence from 
the RO dated in October 1993, January 1996, April 1997, and 
in June and August 2001.  In the lengthy June 2001 letter, 
the RO specifically advised the veteran of the new VCAA and 
its effect on his claims.  The RO advised the veteran of VA's 
duty to assist him with his claims  and to assist him in 
obtaining evidence in support of his claim and what the 
evidence had to show to establish entitlement to service 
connection.  The RO listed each piece of medical and other 
evidence it received in support of his claims (covering 
nearly three pages) and requested that he advise the RO if 
there was any additional information, such as private medical 
or federal records, that he thought would support his claims.  
The RO advised the veteran that it would request private 
medical records for him if he provided signed authorizations 
and would request additional federal records if he provided 
the requisite specific information.  The RO also advised the 
veteran to tell the RO the specifics of any additional 
information or evidence he thought would support his claim, 
and it would be requested.  The veteran was advised to 
telephone the RO if he was in doubt or required further 
assistance.  The veteran did not respond to the RO's letter.

In an August 2001 letter, the RO noted the veteran's failure 
to respond to the June 2001 letter and again provided him 
with a copy of the lengthy list of evidence received in 
support of his claim.  The RO again requested that the 
veteran indicate if there was any additional information or 
evidence he believed would support his claims or whether 
there were no additional records.  In an August 2001 written 
statement, the veteran responded to the RO's letter but did 
not provide signed authorizations for the RO to obtain 
additional medical evidence or information regarding 
additional evidence to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002) (noting that VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).  See also Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002) (holding that the Board must 
also adequately address the notice requirements of the VCAA).  
The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.

Likewise, it appears that all obtainable evidence identified 
by the appellant relative to his claims has been obtained and 
associated with his multi-volume claims file, and that he has 
not identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  The Board notes that some of the 
veteran's service medical records regarding his first period 
of active duty are evidently unavailable from the National 
Personnel Records Center (NPRC), and are thought to have been 
destroyed in a fire in the early 1970's.  The Board is 
mindful that, in a case such as this, where service medical 
records are unavailable, there is a heightened obligation to 
explain our findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  While it is unfortunate that the 
veteran's service medical records are unavailable, the appeal 
must be decided on the evidence of record and, where 
possible, the Board's analysis has been undertaken with this 
heightened duty in mind. 

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed to substantiate his claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. § 5103).  Likewise, it appears that all obtainable 
evidence identified by the appellant relative to his claim 
has been obtained and associated with the claims files, and 
that he has not identified any other pertinent evidence, not 
already of record, that would need to be obtained for a fair 
disposition of this appeal. 

Thus, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, and that the 
appellant will not be prejudiced by our proceeding to a 
decision on the basis of the evidence currently of record 
regarding his claims for service connection.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 38 
U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

Service medical records (SMR's) for the veteran's first 
period of active service are not available.  However, 
periodic examination reports from his National Guard service, 
and records from his second period of active duty are 
available.  VA and private medical records and examination 
reports, dated from 1956 to 1998, are also associated with 
the four-volume claims file.  

Private treatment records from Dr. H., dated from 1956 to 
1999, reflect that, starting in 1956, the veteran complained 
of tiredness and nausea after eating, epigastric pain, 
cramping, vomiting, and having a "knot" in his stomach.  In 
August 1969, the veteran was hospitalized and underwent an 
upper gastrointestinal (UGI) series.  Gastroenteritis was 
diagnosed, and X-rays showed duodenitis.  During the early 
1970s he complained of heartburn and epigastric pain and, in 
1974, leg cramps were noted.  

On a report of medical history competed in March 1974 when he 
was examined for reenlistment, the veteran checked "no" to 
having severe tooth or gum trouble, skin diseases, leg 
cramps, depression or excessive worry, loss of memory, and/or 
nervous trouble.  He checked "yes" to having frequent 
indigestion and stomach, liver or intestinal trouble, and 
noted that he had an "acidey" stomach, treated by a private 
physician.  On examination that day, his face, lower 
extremities, skin, and stomach were normal, and a psychiatric 
abnormality was not found. 

Dr. H.'s records indicate that, in September 1976, the 
veteran had epigastric area pain and a history of ulcers.  In 
February 1978, he complained of a two-to-three-week history 
of weakness, fatigue, and back pain with numerous symptoms, 
and the physician noted that examination was "quite" 
negative.  Leg numbness was noted in February 1979.  On a 
report of medical history completed in June 1979 for a 
periodic service examination, the veteran checked "yes" to 
having stomach, liver, or intestinal trouble and checked 
"no" to having frequent indigestion, loss of memory, tooth 
trouble, depression, skin disease, or leg cramps.  Stomach, 
skin, lower extremity, psychiatric, and neurologic disorders 
were not described on the examination report. 

According to April 1981 record entries from Dr. H., the 
veteran had irritable colitis and duodenal ulcer/anxiety and, 
in July 1981, left foot weakness was noted.  A June 1983 
"Quad" examination report reflects healed skin graft burn 
scars on the veteran's left lower leg, but other findings 
were not referable to psychiatric, lower extremity, skin, 
face, or stomach disorders.  On a medical history report 
completed at the time, the veteran checked "yes" to having 
severe tooth or gum and stomach trouble and checked "no" to 
having frequent indigestion, depression or excessive worry, 
or nervous trouble, memory loss, leg cramps, or skin disease.  

In October 1984, Dr. H.'s records described the veteran's 
complaints of epigastric pain.  In December 1985, the veteran 
had an acute myocardial infarction.  Heartburn was noted in 
October 1989.

Private dental treatment records, dated from 1989 to 1997, 
from Z.S.N., D.D.S, are also of record.  They reveal that, in 
1989, the veteran experienced sensitivity to extreme cold on 
the maxilla on the right.  In 1991, he reported sensitivity 
on teeth #1, #2, #12 and #13.  Poor "H.C." (health/hygiene 
care?) was noted. 

In July 1991, the veteran was examined in conjunction with 
his service in Operation Desert Storm.  On a report of 
medical history completed at the time, the veteran checked 
"no" to having severe tooth or gum trouble, frequent 
indigestion, depression, loss of memory, nervous trouble, leg 
cramps, and skin diseases.  He checked "yes" to having 
chest pain or pressure, heart trouble, and stomach trouble.  
The examiner noted that the veteran was status post 
myocardial infarction in 1981.  A dental screening 
examination was also performed in July 1991, and caries were 
noted on teeth #1 and #19.  

The SMR's indicate that the veteran was seen for emergency 
care in September 1991, complaining of having diarrhea for 
six days.  Gastroenteritis was diagnosed and antibiotics were 
prescribed.  In October 1991, he complained of having loose 
stools, intermittent cramps, and nausea with vomiting, 
chills, and a headache for two days.  He said he had been 
previously treated for diarrhea, which resolved.  It was 
noted that the veteran had some medication left from his last 
experience, but took it improperly and it failed to improve 
his condition due to insufficient doses.  Acute 
gastroenteritis, possibly recurrent or persistent, was 
diagnosed.  When seen in November 1991, the veteran reported 
that he felt "great".

In December 1991, the veteran was examined for 
demobilization.  Under "Remarks" on the dental record there 
were notes indicating "prophy" (prophylaxis?) and "oper" 
(operation?), and that all diagnoses existed prior to 
service.  No new caries were shown.  On a report of medical 
history completed at the time of physical examination, the 
veteran checked "yes" to having ear, nose, and throat 
trouble, chest pain, and stomach trouble and checked "no" 
to having severe tooth or gum trouble, leg cramps, frequent 
indigestion, skin disease, memory loss, depression or 
excessive worry, and nervous trouble of any sort.  The 
examiner noted that the veteran had experienced two episodes 
of diarrhea in Southwest Asia that were treated with 
antibiotics, with no sequelae.  According to the report of 
medical examination performed that day, the veteran's face, 
skin, abdomen, gastrointestinal system, and lower extremities 
were normal, and a psychiatric disorder was not mentioned.  
On that same day, the veteran completed a "Southwest Asia 
Demobilization /Redeployment Medical Evaluation Form" on 
which he checked "no" to having fatigue, rash, skin 
infection or sores, stomach pain, nausea, diarrhea, trouble 
sleeping, or any other medical problems.

Post-service, in March 1992, the private dental records 
reveal that the veteran reported tooth #18 was sensitive to 
biting.  It was noted that he had three teeth restored by the 
military doctors while in Saudi Arabia: teeth #13, #18 and 
#31.  All were sensitive for a couple of weeks, #13 and #31 
improved, but #18 had been sensitive ever since it was done 
and "really bothered" the veteran recently.  The dentist 
probed a 4-mm. pocket all the way around the tooth.  An 
occlusion was adjusted on teeth #13 and #18.  The veteran was 
seen in June 1992 with complaints of tooth #18; X-rays showed 
an abscess on #18, and the tooth was extracted.

The veteran, who was then 53 years old, underwent VA 
examination in June 1992, and a history of peptic ulcer 
disease was noted.  He complained of increased heartburn 
pain.  His skin showed evidence of skin grafting on the left 
calf and skin removed for grafting on his left medial thigh.  
The pertinent assessment was history of ulcers, with what 
currently amounted to be more reflux esophagitis, and status 
post skin grafting.

VA outpatient records, dated in December 1992, disclose that 
the veteran complained of fatigue, bilateral arm and leg 
pain, and heartburn, and his wife reported that he had memory 
difficulty.  In 1993, the records indicate that in January he 
complained of weakness and generalized fatigue, and his wife 
reported his memory had declined.  Thyroid function tests 
were normal, and the assessment was fatigue.  Antidepressant 
medication was prescribed.  A computed tomography (CT) of the 
brain was normal, and a psychiatric consultation was 
recommended.  

According to an April 1993 VA psychology consultation note, 
the veteran complained of increased anger and guilt, with 
decreased energy, motivation, enjoyment, and sleep.  He 
reported a long history of alcohol use, and said he had 
volunteered for service in Saudi Arabia because he knew 
alcohol was not allowed there.  He described depressive 
symptoms that started shortly after his return.  He denied 
exposure to trauma and did not have nightmares.  
Psychological test results suggested moderate levels of 
vegetative depression.  The clinical impression was major 
depression, moderate, probably chronic, with a need to rule 
out alcohol abuse.  When seen in August 1993, the veteran 
reported major changes since returning from overseas duty in 
late 1991.  He denied traumatic events or situations that 
still bothered him, and reported feeling depressed 
immediately upon his return, which was treated by VA with 
anti-depressant medication.  He denied traumas, nightmares, 
or intrusive thoughts. The veteran and his wife reported 
that, since his return from Saudi Arabia, he had experienced 
sleep difficulty, leg pain, forgetfulness, and difficulty 
getting along with people.  He described heavy alcohol use 
until about twelve years before.  They were concerned about 
his outbursts and moodiness.  The examiner speculated that 
the veteran's complaints might be in the PTSD or pre-dementia 
area, and further evaluation was recommended. 

The veteran underwent VA examination in November 1993, and 
reported that he had served in Germany during the Berlin Wall 
Crisis, but did not see any military action.  He had then 
entered the National Guard and the Reserves and served in 
Saudi Arabia, and said most of the fighting was over when he 
got there.  He denied seeing any combat activity of any kind, 
said he worked a lot, and had some medical illness that was 
either food poisoning or the flu, for which he was 
hospitalized for dehydration, but had no other significant 
difficulties.  The veteran reported private mental health 
treatment two years earlier for family problems.  Other than 
that, he denied any symptoms of depression or other mental 
illness before returning from the Persian Gulf region.  Since 
his return, he had experienced difficulty in getting along 
with his wife, with loss of interest in his hobby activities, 
and forgetfulness.

According to the ensuing examination report, VA diagnosed 
depression, and prescribed medication.  The veteran was 
alcohol-free since starting the medication, but drank 
reasonably heavy amounts until that time.  He felt somewhat 
less tired, irritable, and grouchy but had not returned to 
his normal self.  Upon clinical evaluation it was noted that, 
although the veteran presented with symptoms that he dated 
immediately to his return from Saudi Arabia, the VA doctor 
was unable to determine any specific stressors while the 
veteran was there that would be sufficient to generate PTSD.  
It was also unclear to the examiner how, or if, actual 
Operation Desert Storm activity might have precipitated the 
depression, or if in fact it did.  The physician found no 
symptoms suggestive of PTSD, and opined that the veteran had 
major depression, in partial remission.  Final diagnoses were 
major depressive episode, single; and alcohol abuse by 
history, not currently active.

When he was seen in 1994, the private dental records show 
that the veteran had several areas of decay and he wanted VA 
to do some work, if possible.  The veteran reported health 
problems since the Gulf War.  Tooth #31 was mobile, and the 
veteran determined that he wanted it removed. 

VA hospitalized the veteran in February 1994 for evaluation 
of multiple symptoms.  According to the discharge summary, 
the veteran had felt poorly since his return from Saudi 
Arabia and had undergone multiple outpatient medical tests.  
He had increased fatigue, and was referred to a neurologist 
who thought his symptoms were most likely psychiatric; then 
it was thought he was depressed and Zoloft was prescribed but 
did not help.  The veteran denied skin ulcerations in Saudi 
Arabia, but said he had developed diarrhea and had this 
intermittently since his return home.  A UGI series did not 
show esophagitis.  Further, the veteran said he was losing 
his fillings and thought that was unusual.  According to the 
medical record, a VA dentist saw him and stated that the 
veteran's mouth was a "disaster area" and that he needed 
multiple fillings and crowns.  It was noted that the VA 
dentist saw nothing unusual as far as an odd source of the 
veteran losing his fillings, but that was secondary to his 
oral hygiene and age.  The discharge summary notes that the 
veteran was under great stress, with a sick wife and son.  He 
continued to drink several beers per week, but did not drink 
on a daily basis.  There was no obvious source of his feeling 
tired and poorly.  He worked as a laborer and, according to 
the record, was asked if he was getting too old for that type 
of work.  When examined at admission, the veteran said many 
of his fellow soldiers had diarrhea in Saudi Arabia; he 
denied cramps or abdominal pain now.  He had occasional 
heartburn and difficulty swallowing.  He complained of 
fatigue, his legs hurting, and that his teeth were losing 
their fillings.  The discharge diagnosis was chronic 
obstructive pulmonary disease.

In April 1994, VA received an undated statement from Z.S.N., 
D.D.S.  The dentist reported that, in terms of dental 
history, while in Saudi Arabia in 1992 (sic; must have meant 
1991) the veteran had undergone restoration of three teeth, 
#13, #18 and #31.  Dr. N. noted that tooth #18 had to be 
extracted due to an abscess in June 1992.  Further, the 
dentist reported that, in March 1994, examination had 
revealed that tooth #13 and tooth #31 had fractured, along 
with three other teeth, and all were in need of restoration.  
The dentist stated that "[t]his is an increased rate of 
breakdown of [the veteran's] teeth than that which he had 
prior to his service in Saudi Arabia."  The dentist 
indicated that the veteran would appreciate a dental 
evaluation.  

In June 1994, the veteran underwent a VA dental examination.  
He reported that his teeth were chipping, rotting, and in 
much need of repair or replacement.  According to the 
examination report, the veteran had returned from Saudi 
Arabia in December 1992 (sic) and, soon after, noted that his 
teeth were falling apart, with fillings falling out and tooth 
sections breaking off.  He denied previous problems such as 
that.  The veteran contended that the Persian Gulf War 
experience was responsible for the deterioration of his 
teeth.  No trauma incident was related.  Oral examination 
findings included fractured teeth and fillings involving 
teeth #14 and #20.  The VA examiner stated that the damage 
noted on teeth #14 and #20 could very likely be attributed to 
normal causes dissociated from active military experiences, 
and that all other teeth appeared in acceptable repair.

In December 1994, VA afforded the veteran an extensive 
Persian Gulf War medical evaluation.  The records indicate 
that he gave a history of feeling chronically tired after his 
return, had abdominal pain, and had been treated for 
depression for the past year with Zoloft, which made him feel 
like a zombie.  His legs ached and he had a groin itch.  A 
Clinical Assessment Form indicates that, at Phase I, the 
primary diagnosis was fatigue and the secondary diagnoses 
were abdominal pain and rash.  A Sleep Disorders Center 
Clinic report reveals that veteran showed a marginally 
abnormal apnea and hypopnea index of 8.1.  He had significant 
nocturnal myoclonus, with repetitive limb jerks.  It was 
noted that, if the veteran's limb jerks were clinically 
significant, medication to control the myoclonus was 
recommended.  An electrodiagnostic examination was reported 
as normal. 

Further, a psychiatric consultation report diagnosed major 
depression.  A dental consultation report indicates that the 
veteran had several teeth with dental caries, and was in need 
of a dental cleaning since he had generalized gingivitis.  An 
infectious disease consultation report reflects no infectious 
etiology, and noted an impression of major depression, reflux 
by history, and burn scars.  A dermatology consultation 
record reflects the veteran's complaint of persistent tinea 
cruris.  According to the examination findings, the veteran 
had chronic pruritus of the groin, for which he used topical 
antifungal medication with good results.  No lesions were 
found on examination, and a history of tinea cruris was 
noted.  Further, the veteran complained of a history of 
tingling in his calves and cramp-like pain; as noted, results 
of an electrodiagnostic examination were normal.  A Clinical 
Assessment Form indicates that, at the third phase of 
examination, the veteran's primary diagnosis was 
gastroesophageal reflux; secondary diagnoses included 
depression, dysthymia, caries, borderline sleep apnea, tinea 
cruris (resolved), and known coronary artery disease.

VA outpatient records, dated in January 1995, document the 
diagnosis of gastroesophageal reflux disease (GERD).  

A February 1995 VA MHC record reflects a diagnosis of 
depression, severe, by history.

Private dental records from 1995 show that the veteran was 
seen for a fracture of tooth #20.  In March of that year, the 
dental records show that the veteran presented with tooth #20 
fractured and, in May 1995, tooth #4 was reported to be 
fractured.  When seen, apparently in June, the veteran was in 
pain, and said tooth #13 hurt and felt loose.  He had an ear 
infection and felt that the tooth had caused it.  The records 
reflect that the veteran wanted the tooth extracted.

At his March 1995 personal hearing at the RO, the veteran and 
his wife testified, without a representative, regarding his 
claim of service connection for depression.  He said his 
depression had been treated with medication, but he stopped 
taking it because it interfered with his work operating 
equipment for the highway department.  He said the doctors 
did not know why he experienced depression.  The veteran 
further described having leg and stomach problems, and memory 
difficulty.  He said medical tests had revealed nothing wrong 
physically for a man his age, and he was in fair shape, so a 
psychiatric consultation was recommended.  His wife reported 
that he had experienced stomach problems in Saudi Arabia for 
which he was hospitalized for one day.  After his return, she 
said he was verbally abusive and forgetful and complained 
that his legs fell asleep.  The veteran reported that he had 
suffered from a "staph" infection in his fingers since his 
return.  He reported drinking heavily, but said he had 
tapered off considerably.  His wife testified that he went 
out approximately once a week, for several hours, to drink.  
He felt tired all the time but nothing could be found 
physically wrong and said that, in December 1994, he had been 
told, "it's mental, it's depression".

A December 1995 private medical record indicates that the 
veteran had thrombophlebitis in his right lower leg and was 
hospitalized.  A right leg venous ultrasound showed that the 
veteran's superficial femoral vein was occluded in the distal 
third, to the level of the popliteal vein.

The private dental records, dated in 1996, show that the 
veteran had light calcium deposits and much food and tobacco 
debris.  He complained of sensitivity to hot and cold, and of 
a sharp pain between tooth #14 and tooth #15. 

In a February 1996 written statement, the veteran's wife said 
that, since he came home, he was not the same man she married 
thirty-three years ago.

VA outpatient records, dated from March 1996 to March 1997, 
reflect the veteran's complaints of sleep difficulty and 
lower leg pain.  PTSD with depression was noted.  In July 
1996, the veteran reported increased leg pain at night from 
working ten hours a day, and in his home in the evening.  The 
private dental records, dated in 1997, show that, in January, 
the veteran had two problems: he lost a filling in tooth #5, 
and tooth #15 was fractured.  It was noted that, in light of 
the veteran's having been prescribed Coumadin, the dentist 
called the veteran's VA physician regarding possible dental 
extraction.  A January 1997 VA record entry indicates that 
the veteran's private dentist was advised that the veteran 
took Coumadin for prevention of deep venous thrombosis.  In 
February 1997, a mental hygiene clinic (MHC) record indicates 
depression with some mild PTSD symptoms.  

In June 1997, the private dental records indicate that the 
veteran's teeth had fewer deposits and healthier tissue.  He 
reported that he had quit drinking and was on a diet. 

In July 1997, the veteran was privately hospitalized for 
treatment of minor scrapes and abrasions sustained in a 
rollover motor vehicle accident.  A VA X-ray of the veteran's 
legs taken that month showed no bony abnormalities.  In 
September 1997, the dental records reflect that tooth #5 had 
a fracture; extraction was noted.  

In September 1997, the veteran underwent an independent 
medical evaluation for the Wyoming Department of 
Transportation (WYDOT), performed by P.G. P., M.D., a 
neurologist, to determine whether the veteran had a medical 
problem that had caused a reported seven accidents since 
1975.  According to the medical report, Dr. P. reviewed some 
of the VA clinical records, interviewed the veteran, and 
reviewed a private psychological report.  Dr. P. noted that, 
since returning from Saudi Arabia, the veteran had 
experienced a lack of ambition, fatigue, and recurrent staph 
infections on his fingers.  History indicated that he had not 
been involved in direct combat and had been ill once, 
diagnosed as food poisoning.  The veteran believed it was not 
food poisoning, but the illness was self-limited and 
resolved.  He had manifested an abnormal sleep study in 1993 
at the time he went to the Persian Gulf Test Center at 
Fitzsimmons Army Hospital.  He was short tempered, gave a 
history of alcoholism, and said he had stopped drinking three 
years before.  He had a problem with ingrown hairs and sores 
on his arms, face, and legs, occurring over the past three 
years.  He had short-term memory problems, leg pains at 
night, and had been evaluated for chronic heartburn.  VA 
provided psychiatric and psychological counseling.  The 
veteran believed that his primary problem was not 
psychologically based.  He took medication for major 
depression.  His major concern was that a major medical 
problem had been ignored, and that all of his difficulties 
were related to outside external forces that started while he 
was on active duty in Saudi Arabia.

Upon clinical evaluation, Dr. P. reported that the veteran's 
skin was warm and dry.  There were excoriated sores on the 
veteran's face, his affect was flat, thinking was concrete, 
and he had intact short-term and long-term memory.  Diagnoses 
included fatigue, etiology unknown; chronic depressive 
disorder; poor dentition and carious teeth; history of 
alcohol abuse; and GERD.  According to the neurologist, there 
was no significant explanation for his continued fatigue.  
Multiple carious teeth needed attention.  Skin lesions 
appeared to be partially worsened by excoriation, so it was 
unclear whether they were primary skin lesions or secondary 
to excoriation.  The veteran's sleep disorder and medications 
for depression were thought to possibly contribute to his 
lack of sharpness and focus on the job.  As to causation, Dr. 
P. stated that "[b]ased upon the available information to a 
reasonable degree of medical certainty, there is not a 
probable causal relationship between the current set of 
complaints and [the veteran's] service in the Gulf during the 
Gulf War."  A full psychological evaluation and sleep study 
were recommended.  Dr. P. noted that the above analysis was 
based upon the veteran's subjective complaints and the 
history he provided, as well as medical tests and records.

A September 1997 MHC general note indicates that the veteran 
was under treatment for PTSD, depression, and chronic pain, 
all leading to sleep disruption.  He believed there was 
something wrong with him that doctors could not find.  Under 
Axis I, the diagnoses were PTSD and major depressive 
disorder, with a need to rule out anxiety disorder.

The veteran underwent VA psychiatric examination in September 
1997 and reported feeling significantly different since his 
return from the Persian Gulf War.  He complained of increased 
fatigue, leg pain, irritability, and argumentativeness.  He 
sought VA medical treatment in the early 1990s, at which time 
he drank heavily-two to three beers nightly, and 
approximately twice a week ten to fifteen beers in an 
evening-and was advised to stop drinking.  The veteran said 
he had been alcohol-free since the early 1990s.  
Nevertheless, he still had difficulty with fatigue, lack of 
energy, lack of interest in doing things, and a depressed 
mood.  Medication was prescribed, and his irritability and 
arguing with his family were better, but he felt passive and 
anergic in his lifestyle.  The veteran reported short-term 
memory difficulty.  He worked as an equipment operator for 
the highway department, and had been involved in an 
automobile accident in July 1997.  The veteran described 
significant family stressors that included his wife 
developing diabetes mellitus and his child contracting AIDS.  
Further, his mother had died shortly after he returned from 
the Persian Gulf.  He had been depressed and upset by these 
various developments.  

On examination, the veteran was observed to have a number of 
facial lesions.  His recent and remote memory was intact for 
current events and past history.  His memory was within 
normal limits for his age and education.  The psychiatric 
assessment was that the veteran's symptomatology, including 
fatigue, lack of energy, lack of interest, sleep 
difficulties, and mild concentration difficulties were 
symptomatically suggestive of a dysthymic disorder.  He took 
antidepressant medications and reported some improvement in 
his condition, but remained less energetic than he used to 
be, according to his account.  The VA examiner noted that the 
veteran claimed to have further memory difficulties that 
could be part of his depressive picture.  The examiner could 
find no other cause that would be likely to cause memory 
problems, and assessed the veteran's memory to be within 
normal limits for his age and education.  The Axis I 
diagnosis was dysthymic disorder.

According to an undated VA dermatology consultation report, 
the veteran was apparently examined in September 1997 in 
conjunction with his claim for a skin disorder due to Persian 
Gulf service.  He complained of infection in the skin, and 
said that approximately two or three years before he had 
noticed itching on his legs that gradually worsened onto his 
arms and, two or three months before the examination, onto 
his face.  The itching resulted in the veteran needing to 
take a pair of tweezers and pull out hairs that frequently 
had white ends.  Objectively, the veteran was observed to 
have deep excoriation on his face, chin, jaw lines, and upper 
arms and thighs.  Four color photographs of the veteran's 
body accompanied the examination report to identify the 
lesions, and are associated with the claims files.  The 
clinical impression was excoriations that all appeared to be 
secondary lesions.  Primary lesions were not found, nor could 
the veteran identify any primary lesions.  The VA examiner 
said that would be most consistent with a neurodermatitis, 
but observed that the veteran currently had secondary 
infection in the lesions.

In October 1997, the veteran underwent another VA 
examination.  According to the report thereof, he had last 
been examined in January 1996.  He complained of stomach pain 
that had improved since last examined, but worsened in the 
last two months.  The report notes that the veteran had some 
type of bacteria found with a "scope" in 1992 or 1993 and 
treated with antibiotics; but the examiner opined that it did 
not appear to be Helicobacter pylori because of the time 
period, and only a single agent was apparently used.  He now 
had pain, but no vomiting, blood, or nausea in the epigastric 
area, with burning of the esophageal area to the neck.  The 
pain worsened with nervousness or if he reclined.  He had had 
an episode of dehydration secondary to diarrhea in 1991 that 
required fluid replacement and, twenty years ago, was told he 
had an ulcer.  The veteran also reported leg pain in the 
posterior calf areas, similar to cramps, until he fell 
asleep, which had occurred nightly since 1991, shortly after 
his return from Saudi Arabia.  Objectively, the abdominal and 
leg examinations were entirely normal.  The veteran reported 
an area of pain in the left anterior mid-thigh, that had 
developed hours before examination and was unrelated to the 
other pain, and was nontender on examination.  Final 
diagnoses were stomach pain, probably gastritis or reflux 
esophagitis, possibly secondary to alcohol, tobacco and 
caffeine use, in good control with current medications; and 
leg pains at night in both calves with normal examination, 
thought to possibly be residual of prior deep vein 
thrombosis, although now resolved. 

Also in October 1997, veteran underwent a sleep study at the 
request of Dr. P.  According to the private sleep study 
report, the veteran did not have obstructive sleep apnea.  
Myoclonus was present (periodic leg movement disorder).  The 
veteran had frequent awakenings, not related to respiratory 
or myoclonic events, thought to possibly represent postnasal 
drip or gastroesophageal reflux.  The examiner recommended 
Sinemet therapy to eliminate the myoclonus, weight loss, and 
thyroid studies.  Final diagnoses were periodic leg movement 
disorder and other hypersomnia.

A November 1997 private psychological evaluation report, 
performed at Dr. P.'s request noted above, indicates that the 
veteran had been involved in several accidents since 1992, 
including a rollover accident in July 1997.  He was initially 
evaluated in August 1997, and test results showed significant 
memory loss for verbal and visual information.  The veteran 
reported several medical problems since his return from the 
Persian Gulf War, including bilateral lower extremity pain 
that impaired his sleep.  He also had leg jerks, stomach 
problems that had resolved, long-term depression, his "teeth 
[were] falling out", and he had patches on his face with 
numerous scabs, poor energy, and limited motivation.  Upon 
review of test results and examination findings, the 
psychologist concluded that, due to the veteran's heavy 
alcohol abuse for several years, it was possible his 
psychological features of depression and anxiety were masked 
by alcohol, essentially in self-treatment of these mood 
disorders.  Cognitive evaluation showed significant memory 
decline.  With his emotional dilemma of anxiety and 
depression and cognitive deficit issues, combined with his 
history of impaired sleep, the psychologist opined that the 
veteran would be affected in his ability to function 
sufficiently in his transportation department job.

A December 1997 MHC general note indicates that the veteran 
requested an interview to review his medical concerns.  He 
voiced concern that his multiple medical problems were 
related to or started from a single cause that occurred in 
service.  A 1993 Persian Gulf War evaluation was noted to 
have indicated depression, but there were no indications that 
the veteran suffered from recognized Gulf War symptoms.  The 
examiner noted that he reviewed two volumes of medical 
records with the veteran.  It was noted that the veteran's 
records had well documented assessments and cardiac studies, 
and sleep apnea and laboratory test results were essentially 
within normal limits.  At Axis I, the diagnoses included 
major depressive disorder, PTSD, cognitive deficit most 
likely due to alcohol abuse, adjustment disorder, and 
difficulty with acceptance of disability.  In the examiner's 
opinion, the veteran suffered from multiple separate issues, 
rather than one issue leading to multi-symptoms, but he said 
he was untrained in diagnosis of Gulf War syndrome.  The 
examiner said he attempted to provide education that the 
veteran's depression was both related to his multiple medical 
concerns and health concerns leading to significant stress.

In a December 1997 letter to the Department of 
Transportation, Dr. P. said a sleep study had shown no 
evidence obstructive sleep apnea.  Dr. P. said recent test 
findings, including those described above, showed it was 
clear that the veteran's problems were predominantly 
psychologically based.  The neurologist found "no 
significant physical abnormalities to explain the problems 
that [the veteran] has been having." Dr. P. recommended that 
the veteran not continue his job operating heavy equipment 
and large motor vehicles, and undergo further counseling. 

Late 1997 private dental records indicate that the veteran 
felt his teeth had deteriorated quickly.  Extraction was 
noted for teeth #2, #3, #4, #9, #10, #11, and #12.

In a January 1998 letter to the veteran from the Wyoming 
Department of Transportation, it was noted that, based upon 
findings of a November 1997 cognitive evaluation, his 
separation was recommended because he was no longer able to 
operate heavy equipment and large motor vehicles.

February 1998 private dental records indicate that the 
veteran underwent extraction of teeth #1, #2, #3, and #4.

In a March 1998 Addendum, the October 1997 VA examiner 
documented having reviewed the veteran's medical records 
regarding the complaints of stomach pain.  The physician 
noted that in June 1983, June 1979, December 1991 and July 
1991, the veteran had checked "yes" to questions regarding 
gastrointestinal problems.  In March 1974, he had reported 
stomach problems.  The examiner noted pre-service clinical 
references to epigastric pain, heartburn, duodenitis, and 
duodenal ulcer, as described above.  There was no evidence of 
H. pylori antibody testing on the veteran's chart, but there 
were numerous references to alcohol and tobacco use.  An UGI 
series performed in February 1998 was normal.  The VA 
examiner said that the veteran had an extremely long history 
of gastrointestinal complaints, from at least 1956, and that, 
while he may well have a H. pylori infection, that was almost 
always acquired in early childhood and can bother people 
intermittently.  Tobacco, alcohol, and caffeine use were 
other contributing causes.  The VA examiner found "no reason 
to ascribe [the veteran's complaints of stomach pain] to an 
'undiagnosed condition that may be attributed to the 
veteran's service in the Gulf theater of operations, nor to 
any such relatively recent thing compared to his long history 
of these complaints." 

Further, the VA examiner reviewed records pertinent to the 
veteran's complaints of leg pain.  The doctor noted that the 
diagnosis was not leg pain at midnight, but rather nighttime 
leg pain.  It was further noted that the only suggestible 
cause was perhaps as a residual of previous DVT (deep venous 
thrombosis) that was previously diagnosed but not resolved.  
This was also seen to exist prior to the Gulf War service, 
according to the veteran's statements during examination, and 
review of the old records.  The veteran reported to the 
examiner that it existed prior to his Gulf War service, and 
occurred after heavy exercise and overuse of ethanol.  The VA 
examiner noted that a March 1974 record entry reflects 
complaints of leg cramps, and DVT was found and occurred in 
1995.  According to the VA doctor, his earlier suggestion 
that perhaps the DVT was the cause of the veteran's leg 
discomfort was very tentative at best and, in the doctor's 
opinion, it was not a symptom of some illness or injury with 
a definite diagnosis, nor would it really fall into the 
category of an "undiagnosed condition" due to Persian Gulf 
War service, since the veteran's complaints of the problem 
pre-dated his service there, starting in 1974.  It was noted 
that bilateral leg X-rays performed after an automobile 
accident in July 1997 showed no bony abnormalities.

In May 1998, the private dental records indicate that the 
veteran underwent extraction of teeth #14, #11, #9, #12, and 
#10.

A July 1998 VA MHC record indicates that the veteran was 
referred for psychological testing.  The impression was 
chronic, mild depression and possible use of denial as a 
coping mechanism.

A July 1998 VA psychiatric report indicates that the 
veteran's records were reviewed to evaluate his claims 
regarding memory loss, depression, and fatigue, but he was 
not examined in person.  It was noted that, in February 1995, 
a counselor diagnosed depression and the records indicated 
that the veteran did not appear to suffer from PTSD, that is, 
his depression that appeared to be very severe, with no 
identifiable trigger.  The VA examiner found no report of 
triggers, nightmares, recurrent thoughts of specific 
stressors, or an indication of any stressor out of the realm 
of normal human experience that the veteran experienced while 
in the Persian Gulf region.  It was noted that the veteran's 
depression was consistently documented in his records.  
Alcohol abuse was also diagnosed, and discrepancies in the 
veteran's report regarding quantity and time of cessation of 
drinking were described.  Visual, motor speed, and 
coordination with visual memory were low for his age and 
educational level.  According to the VA examiner, this 
specific type of memory impairment can be readily attributed 
to memory impairment that resulted from long-term alcoholism 
and/or abuse.  His depression originally could be very much 
secondary to chronic alcohol abuse or dependence.  But, 
following his reported discontinuation of alcohol use, the 
veteran reported significant losses, including his wife's 
diagnosis of diabetes, his son's diagnosis of AIDS and his 
mother's death.  The VA examiner said that, often, an 
individual's reaction to such losses is that of depression 
and/or dysthymia that tends to be persistent and chronic.  

In addition, as to the veteran's memory loss, the VA examiner 
said it was partly due to depression and long-term alcohol 
abuse and/or dependence.  In the VA examiner's opinion, the 
medical reports suggested that, due to both severity of 
quantity and length of time that the veteran drank, it was 
inevitable that some memory loss would occur as a consequence 
of long-term alcohol use.  Depression secondary to his 
alcohol use would also be a likely outcome.  The veteran's 
major life changes and events of his son's and wife's 
diagnoses of chronic medical conditions, and his mother's 
death, would also contribute to his depression being 
resistant to treatment.  The examiner saw no other 
indications of any other source of depression in the records.

In August 1998, the VA examiner who had examined the veteran 
in October 1997 reexamined him regarding his complaints of a 
skin disorder.  The veteran reported sores on his face, 
groin, and feet that he attributed to service in Asia.  The 
facial sores had started two years before the examination; 
they were intermittent, and he used a topical medication that 
helped.  He denied previous skin problems.  The veteran said 
his facial problems began as a white spot and then looked 
like the inside of a blackhead on his face.  He was unable to 
describe his groin rash, other than that it was similar to 
above.  As to his feet, the veteran did not know he had foot 
sores until the VA dermatologist told him, and he did not 
know where on his feet the sores were.  On examination, the 
veteran's groin, legs, and feet had absolutely no skin 
abnormalities, and he had excoriation and scarring from 
excoriations in both cheeks of the face.  Five color 
photographs of the veteran's anatomy were taken at the time, 
and are associated with the claims files.  The clinical 
assessment was sores on feet, none present today; groin 
sores, none seen on examination, with the veteran unable to 
provide a history of where they were when present; and 
excoriation on his face, from scratching, and scars from 
excoriations.  No other underlying lesions were seen.  The 
veteran was unable to indicate what he thought in the Gulf 
War had caused these problems.

The veteran was privately hospitalized in September 1998 for 
treatment of an acute inferior wall myocardial infarction.  
He had severe coronary artery disease.  In November 1998, 
private hospital records indicate that the veteran underwent 
triple coronary artery bypass surgery.

VA outpatient dermatology records, dated in January and 
February 1999, reflect that the veteran was seen for 
complaints of erosions on his face, assessed as neurotic 
excoriation in January.  When seen the next month, it was 
noted that the neurotic excoriations had improved.

Private medical records, dated from February to May 1999, 
indicate that the veteran was repeatedly hospitalized.  The 
records document that in February the veteran experienced an 
acute inferior myocardial infarction.  Thereafter, he was 
hospitalized for right-side chest pain and acute left-side 
deep venous thrombosis.  The records also describe a history 
of peptic ulcer disease.

In October 1999, VA received records from the Social Security 
Administration (SSA), showing that the veteran was awarded 
SSA disability benefits due to coronary artery disease and, 
secondarily, to status post deep venous thrombosis of the 
left leg.  SSA found that the veteran had become totally 
disabled in September 1998.

A November 1999 VA MHC record documents that psychological 
test results indicate that the veteran did well in all 
categories.  The VA psychologist stated that there was "no 
evidence of chronic memory difficulties."

In statements received in January 2000, two men who knew the 
veteran stated that his health had appeared to deteriorate 
and he had less energy after he returned from serving in the 
Persian Gulf region.  In a statement received in June 2001, 
the veteran's daughter said she had observed physical and 
mental changes in him since his return from the Persian Gulf.  
She said he experienced memory loss and skin problems and 
lost many of his teeth, seemed depressed, and had anxiety 
attacks.  

In a Statement in Support of Claim submitted in August 2001, 
the veteran asserted that he had undergone an examination at 
Fort Dix, NJ, on his way to the Persian Gulf region, but that 
no report thereof had been found.  He referred to previous 
contentions and argued, in essence, that he had been ill 
since returning from the Gulf War, had been seen by VA 
doctors within six months of his separation, and had been 
terminated by his employer, WYDOT, for the same problems for 
which VA was treating him.  He also contended he had been 
treated in a field hospital in Saudi Arabia (although he did 
not say what for), and said he had had trouble obtaining 
military medical records.  He added that he had been exposed 
to stresses in the Gulf region, in being threatened with 
death by a U.S. soldier and by working 14-18-hour shifts, 
seven days a week.

III.  Legal Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303(a), 3.304 (2001).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition 
noted during service is not shown to be chronic, or the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  Moreover, a veteran shall be granted service 
connection for certain chronic diseases, although not 
otherwise established as incurred in service, if such disease 
is manifested to a 10 percent degree within one year 
following service.  38 U.S.C.A. §§ 1112(a)(1), 1101(3); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This 
principle has been repeatedly reaffirmed by the United States 
Court of Appeals for the Federal Circuit, which has stated, 
"a veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In the present case, the veteran appears to be asserting 
direct service connection, under the aforementioned 
provisions of law, as to a psychiatric disorder, either 
depression or PTSD.  He also contends that he suffers from 
disabilities that are manifestations of undiagnosed illness 
resulting from his service in the Persian Gulf region during 
Operation Desert Shield/Desert Storm.

In this regard, the Board notes that, upon enactment of the 
Persian Gulf War Veterans' Benefits Act, title I of Public 
Law No. 103-446 (Nov. 2, 1994), a new section 1117 was added 
to title 38, United States Code.  That statute, now codified 
at 38 U.S.C.A. § 1117, authorizes VA to compensate any 
Persian Gulf War veteran suffering from a chronic disability 
resulting from an undiagnosed illness or combination of 
undiagnosed illnesses which became manifest, either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a specified presumption period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  

To implement the Persian Gulf War Veterans' Benefits Act, VA 
added a regulation, entitled "Compensation for certain 
disabilities due to undiagnosed illnesses," which provides 
as follows-

(a)(1)  Except as provided in paragraph (c) of 
this section, VA shall pay compensation in 
accordance with chapter 11 of title 38, United 
States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by one or more 
signs or symptoms such as those listed in 
paragraph (b) of this section, provided that such 
disability:

(i)  became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 
2001; and

(ii)  by history, physical examination, and 
laboratory tests cannot be attributed to any 
known clinical diagnosis.

(2)  For purposes of this section, "objective 
indications of chronic disability" include both 
"signs," in the medical sense of objective 
evidence perceptible to an examining physician, 
and other, non-medical indicators that are 
capable of independent verification.

(3)  For purposes of this section, disabilities 
that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes 
of improvement and worsening over a 6-month 
period will be considered chronic.  The 6-month 
period of chronicity will be measured from the 
earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the 
disability first became manifest.

(4)  A chronic disability resulting from an 
undiagnosed illness referred to in this section 
shall be rated using evaluation criteria from 
part 4 of this chapter for a disease or injury 
in which the functions affected, anatomical 
localization, or symptomatology are similar.

(5)  A disability referred to in this section 
shall be considered service connected for 
purposes of all laws of the United States.

(b)  For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be 
manifestations of undiagnosed illness include, but 
are not limited to:

(1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system 
(upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal 
weight loss; (13) menstrual disorders.

(c)  Compensation shall not be paid under this 
section:

(1)  if there is affirmative evidence that an 
undiagnosed illness was not incurred during 
active military, naval, or air service in the 
Southwest Asia theater of operations during the 
Persian Gulf War; or

(2)  if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening 
condition or event that occurred between the 
veteran's most recent departure from active 
duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the 
onset of the illness; or

(3)  if there is affirmative evidence that the 
illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or 
drugs.

(d)  For purposes of this section:

(1) the term "Persian Gulf veteran" means a 
veteran who served on active military, naval, 
or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.

(2)  the Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the 
neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian 
Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (2001).

As noted above, previously, and during the time the 
appellant's appeal was perfected, the Court of Appeals for 
Veterans Claims had held that any claimant for benefits 
administered by VA had the burden of submitting evidence 
sufficient to justify a belief that the claim was well 
grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  
In addition, the Court of Appeals for the Federal Circuit had 
held that, under 38 U.S.C. § 5107(a), VA had a duty to assist 
only those claimants who had established well grounded (i.e., 
plausible) claims.  More recently, the Court of Appeals for 
Veterans Claims had issued a decision holding that VA was not 
permitted to assist a claimant in developing a claim that was 
not well grounded.  Morton v. West, 12 Vet. App. 477 (1999), 
en banc review denied, 13 Vet. App. 205 (1999) (per curiam), 
remanded sub nom. Morton v. Gober, No. 99-7191 (Fed. Cir. 
Aug. 17, 2000) (unpublished per curiam order), opinion 
withdrawn and appeal dismissed, 14 Vet. App. 174 (2000) (per 
curiam).

Consistent with that caselaw, and with respect to claims for 
compensation under 38 U.S.C.A. § 1117(a) and 38 C.F.R. § 
3.317, the VA General Counsel rendered an opinion holding 
that a well-grounded claim generally required the submission 
of some evidence of:

(1) active military, naval, or air service in 
the Southwest Asia theater of operations 
during the Persian Gulf war;

(2) the manifestation of one or more signs or 
symptoms on an undiagnosed illness;

(3) an objective indication of chronic 
disability during the relevant period of 
service or to a degree of disability of 10 
percent or more within the specified 
presumptive period; and

(4) a nexus between the chronic disability 
and the undiagnosed illness.

VAOPGCPREC 4-99 (May 3, 1999).

When the Court had occasion to analyze that opinion, it 
determined that the fourth element listed therein, requiring 
medical nexus evidence, was impermissibly restrictive, and 
expressly declined to adopt the General Counsel opinion.  The 
Court, however, irrespective of the well-grounded-claim rule, 
did find the "regulatory requirements to be consistent with 
the legislative intent of Congress as expressed in the clear 
language of 38 U.S.C. § 1117," and noted that, 
"[g]enerally, where a veteran attempts to establish service 
connection on a presumptive basis, this Court has held that 
all that need be shown is that the veteran meets the 
requirements of the presumptive statute and regulation."  
Neumann v. West, 14 Vet. App. 12, 22 (2000), vacated on other 
grounds, 14 Vet. App. 304 (2001) (per curiam order).  In any 
event, however, as indicated above, the VCAA has repealed the 
well-groundedness requirement.

Subsequently, VA amended the aforementioned regulations, to 
extend the period within which undiagnosed illnesses must be 
manifested from December 31, 2001, to December 31, 2006.  See 
66 Fed. Reg. 56,614, 56,615 (Nov. 9, 2001) (to be codified as 
amended at 38 C.F.R. § 3.317(a)(1)(i)).

Moreover, on December 27, 2001, the President signed into law 
the Veterans Education and Benefits Expansion Act of 2001 
(VEBEA), Public Law No. 107-103, 115 Stat. 976 (2000).  
Section 202 of the VEBEA restyled the term "chronic 
disability" in 38 U.S.C.A. § 1117 as "qualifying chronic 
disability," and expanded compensation availability for 
Persian Gulf veterans to include "a medically unexplained 
chronic multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms", as well as 
"[a]ny diagnosed illness that the Secretary determines in 
regulations . . . warrants a presumption of service-
connection."

The VEBEA also codified, in statute, with slight 
modification, the non-exclusive list of signs or symptoms 
recognizable under 38 C.F.R. § 3.317(b), supra, in new 
38 U.S.C.A. § 1117(g), to include "(2) Unexplained rashes or 
other dermatological signs or symptoms" and "(3) 
Headache."  In addition, the VEBEA extended the period 
during which an undiagnosed illness must be manifested, to 
the requisite 10 percent degree, to December 31, 2006.  The 
changes effected by the VEBEA were mandated to become 
effective on March 1, 2002.  To afford the veteran the 
maximum benefit of the law, to whatever extent those changes 
are pertinent to the issues in this case, the Board will 
consider both the pre- and post-VEBEA law.

The Board notes that the veteran contends that he suffers 
from stomach pain, a skin disorder of his face, feet, and 
groin, leg pain, memory loss, and dental problems, as a 
result of unknown environmental conditions to which he was 
exposed during his service in the Southwest Asia theater of 
operations.  In other words, he is claiming that his signs 
and symptoms are manifestations of undiagnosed illness.

On the question of the applicability of 38 C.F.R. § 3.317, we 
note that the veteran's service records reflect that he 
served in Operation Desert Storm, in Southwest Asia, during 
the Persian Gulf War.  The Board notes that, in this 
instance, several of the veteran's claims were filed for 
compensation for manifestations of undiagnosed illness.  He 
is not precluded from filing claims for service connection 
for diagnosed disorders that he may feel are directly related 
to service.  In this respect, he would need to present 
competent medical evidence of a current disability or 
disabilities, and evidence that such disability "resulted 
from a disease or injury that was incurred in or aggravated 
by service."  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 
38 C.F.R. § 3.303.

Finally, as discussed above, the Board is well aware of the 
recent changes in law with regard to VA's duty to assist 
claimants, including the necessity of securing such pertinent 
military and non-military records as may substantiate the 
veteran's claim.  Here, however, it is clear, from the 
veteran's written statements with respect to his claimed 
undiagnosed illness(es), that there is no additional 
documentary evidence which is relevant to a determination as 
to service connection for stomach pain, a skin disorder of 
the feet, face, and groin, leg pain, memory loss, and dental 
problems, all claimed as due to manifestations of undiagnosed 
illness.  He has been apprised of the evidence needed, in the 
SOC provided to him by the RO.  We, therefore, believe that 
appropriate notice has been given in this matter, as well.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claims, and the RO's SOC clarified what evidence 
would be required to establish service connection.  As noted 
above, the veteran responded to the RO's communications with 
additional evidence and argument, curing (or rendering 
harmless) the RO's earlier omissions.  See Bernard v. Brown, 
supra.

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a) (now codified at 
38 U.S.C.A. § 5103A(d)).  The veteran was afforded VA 
examinations in 1992, 1993, 1994, 1997, and 1998, and VA and 
non-VA medical records have also been obtained and entered 
into the evidentiary record.  Thus, the statutory requirement 
in the VCAA, that a medical examination or medical opinion be 
secured when necessary to make a decision on the claim, has 
been fully satisfied by the development action undertaken by 
the RO.  The Board is satisfied that all relevant facts have 
been properly and sufficiently developed, and that the 
veteran will not be prejudiced by proceeding to a decision on 
the basis of the evidence currently of record regarding his 
claims of entitlement to service connection for fatigue, 
stomach and leg pain, a skin disorder, memory loss and dental 
problems, claimed as due to undiagnosed illness and a 
psychiatric disorder.

A.  Stomach Pain

The veteran contends that he has chronic stomach pain due an 
undiagnosed disorder.  Private medical records reflect a 
history of gastrointestinal symptomatology, variously 
diagnosed as duodenitis and gastroenteritis, starting in 
1956, some thirty-five years prior to his Persian Gulf 
service.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a preexisting condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  In addition, "[t]he usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment . . . will not be considered 
service-connected unless the disease or injury is otherwise 
aggravated by service."  38 C.F.R. § 3.306(b)(1).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) provides that the 
presumption of soundness in 38 U.S.C.A. § 1111 may be 
rebutted merely by proof of pre-existence of the disorder in 
issue, while the statute declares that the condition must be 
both shown to have existed before service and not to have 
been aggravated by service.  The Court of Appeals for 
Veterans Claims, in Cotant v. Principi, 17 Vet. App. 116 
(2003), has identified that apparent conflict between the 
statute and regulation, and the VA General Counsel has issued 
a precedential opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
holding subsection 3.304(b) to be invalid insofar as it 
requires a claimant to show an increase in severity of the 
claimed disorder before VA's duty under the second prong of 
the rebuttal standard applies.  In conformity with the 
Court's analysis and the GC opinion, the Board cites 38 
C.F.R. § 3.304(b) herein only for the provisions of the 
regulation that have not been invalidated.

The General Counsel further held that 38 C.F.R. § 3.306, 
which provides that aggravation may not be conceded unless 
the preexisting condition increased in severity during 
service, is not inconsistent with 38 U.S.C.A. § 1111, and 
properly implements 38 U.S.C.A. § 1153.

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The CAVC has held that the presumption 
of soundness upon entry into service may not be rebutted 
without "contemporaneous clinical evidence or recorded 
history" in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  Subsequently, the Federal Circuit explained the 
Miller decision by noting that "[n]othing in the court's 
opinion suggests that without such evidence the presumption 
can never be rebutted," emphasizing that any such 
determination must consider "how strong the other rebutting 
evidence might be."  Harris v. West, 203 F. 3d. 1347, 1351 
(Fed. Cir. 2000).

The Court of Appeals for Veterans Claims has consistently 
stated that temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered 'aggravation in service' unless the 
underlying condition, not just the symptoms, has worsened."  
See Maxson v. West, 12 Vet. App. 453, 458 (1999), citing Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991); see also Daniels 
v. Gober, 10 Vet. App. 474, 479 (1997).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based on "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

The evidence in this case clearly and unmistakably 
establishes that the veteran experienced recurrent 
gastrointestinal problems prior to his service in Operation 
Desert Storm.  The findings reported in his private treatment 
records, from 1956 to 1991, are competent medical evidence 
that his stomach pain clearly and unmistakably preexisted 
service.  Moreover, as discussed below, there was no 
permanent aggravation of the claimed condition during 
service.  The Board therefore finds that the presumption of 
soundness under the provisions of 38 U.S.C.A. § 1132 has been 
rebutted regarding the veteran's complaints of stomach pain.

Thus, the remaining question, the presumption of soundness 
having been rebutted, is whether there was aggravation during 
service.  As noted above, the pertinent regulations provide 
that, in order to establish service connection by way of 
aggravation, it must first be shown that there was a 
permanent increase in severity of the condition during 
service.

In 1981 a duodenal ulcer, associated with anxiety was 
reported, but service medical records show that the veteran 
only treated for gastroenteritis in September and October 
1991.  Post-service medical records reflect complaints of 
stomach pain variously diagnosed as reflux esophagitis, 
thought to be due to alcohol use, and an October 1997 VA 
examination report diagnosed gastritis, thought to be 
secondary to tobacco and alcohol use, although in November 
1997 the veteran reported that his stomach problems were 
better.  A March 1998 VA examination report noted a normal 
upper gastrointestinal series and, in October 1998, the 
veteran denied having any problems.  

Thus, there is no medical evidence in the record showing that 
the veteran's gastrointestinal disorder underwent a permanent 
increase in severity in service.  The Board notes that the 
veteran has been found to have intermittent stomach pain 
variously associated with tobacco and alcohol use, but these 
findings do not constitute evidence of an increase in the 
severity of the disability, or otherwise constitute 
additional disability for which service connection could be 
granted. Chelte v. Brown, 10 Vet. App. 268 (1997); 38 C.F.R. 
§ 3.306(a), (b).

In the absence of any competent evidence that the recurrent 
gastrointestinal problem underwent a permanent increase in 
severity during service, the Board concludes that the claim 
for service connection for stomach pain as due to an 
undiagnosed illness must be denied.  The veteran has not 
provided any medical evidence demonstrating that the symptoms 
he exhibited in service represented a permanent increase in 
severity of his gastrointestinal disorder.  While the Board 
acknowledges that he did have two experiences of 
gastroenteritis and diarrhea in 1991 in service, there is no 
showing that this was other than acute and transitory in 
nature.  See 38 C.F.R. § 3.306(b)(1).

The evidence in support of the veteran's claim consists 
primarily of statements made by him in the recent past.  
However, the veteran is not shown to possess the technical 
competence to establish a relationship between an episode of 
gastritis and diarrhea in service and any post-service 
symptomatology.  As discussed above, a claim based upon an 
assertion as to cause-and-effect relating to a particular 
disability requires competent medical nexus evidence.  The 
Court has reiterated this requirement many times.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

In the absence of medical evidence that the veteran's 
recurrent gastrointestinal complaints underwent a 
pathological increase during active service, or that the 
episodes of gastroenteritis and diarrhea in service resulted 
in any permanent disability beyond that which pre-existed 
service, the claim for service connection for stomach pain as 
due to an undiagnosed illness must be denied.

B.  Skin Disorder of the Groin, Feet, and Face

Service medical records are entirely negative for complaints 
of, or treatment for a skin disorder.  When hospitalized by 
VA in February 1994, the veteran denied skin ulcerations in 
Saudi Arabia.  During his December 1994 Persian Gulf War 
examination, the veteran complained of persistent tinea 
cruris, but examination showed chronic pruritus of the groin.  
No lesions were found, and a history of tinea cruris was 
noted.

In 1997, a VA dermatology examination report noted deep 
excoriations on the veteran's face, chin, jaw lines, and 
upper arms and thighs.  The clinical impression was 
excoriations that appeared to be secondary lesions that, in 
the VA examiner's opinion, would be most consistent with a 
neurodermatitis.  In July 1998, the diagnosis was neurotic 
excoriation due to scratching and, in August 1998, a VA 
examiner reported that the veteran's groin, legs, and feet 
had absolutely no skin abnormalities, and his face had 
excoriation and scarring.  The assessment was sores on feet 
and on groin, none present at examination, and excoriation 
from scratching.  In January 1999, the VA outpatient records 
reported neurotic excoriations.

Regardless of whether the veteran currently suffers from a 
skin disorder of the face, groin, and feet, the evidence of 
record demonstrates that the symptoms of a skin disorder have 
been ascribed to known, clinical diagnoses.  In other words, 
the veteran has not submitted evidence that his skin 
symptomatology is a manifestation of an undiagnosed illness.  
In fact, the veteran's complaints of skin problems have been 
attributed to clinical diagnoses, i.e., neurodermatitis, 
neurotic excoriations, chronic pruritus, and tinea cruris, 
and the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 would not be applicable to this claim.  Based upon 
the absence of evidence of a skin disorder of the face, feet, 
and groin resulting from an undiagnosed illness, the criteria 
for establishing entitlement to service connection for an 
undiagnosed disorder manifested by skin disorder of the feet, 
face, and groin under the above statute and regulation have 
not been met.

Furthermore, no competent medical evidence has been submitted 
to show that a skin disorder is related to service or any 
incident thereof, including a service-connected disability.  
See Boyer v. West, 210 F. 3d at 1353.  On the other hand, the 
record reflects that the veteran's skin was normal on 
separation from service, and the first post-service evidence 
of record of a skin disorder is in 1994, three years after 
the veteran's separation from service.  

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v Derwinski, supra.  See also Harvey v. 
Brown, 6 Vet. App. 390, 393-94 (1994); Routen, supra.  

Accordingly, as it has not been shown that the veteran has a 
skin disorder of the feet, face, and groin related to service 
or a service-connected disability, direct service connection 
for a skin disorder of the face, feet, and groin must be 
denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304.  The Board has considered the doctrine of the benefit 
of the doubt, both pre- and post-VCAA, but the evidence is 
not so evenly balanced as to raise a reasonable doubt in this 
case.  38 U.S.C.A. § 5107(b) (old and new versions).

C.  Leg Pain

A 1974 private medical record reflects the veteran's 
complaints of leg cramps and, in March 1998, a VA medical 
examiner opined that the veteran's complaints of leg pain had 
existed prior to service.  Thus, assuming that the evidence 
in this case establishes that the veteran experienced leg 
cramps in 1974, the findings as reported in the veteran's 
private treatment records, from 1956 to 1991, are competent 
evidence that the leg pain clearly and unmistakably pre-
existed service.

Thus, under the Cotant precedent and General Counsel opinion, 
above, the question that the Board must consider at this time 
is whether there was aggravation during service.  As noted 
above, the pertinent regulations provide that, in order to 
establish service connection by way of aggravation, it must 
first be shown that there was a permanent increase in 
severity of the condition during service.

Service medical records are entirely negative for complaints 
of leg pain.  In December 1995, a private physician diagnosed 
thrombophlebitis of the right lower extremity and, in July 
1997, X-rays of the bilateral legs showed no bony 
abnormalities; in October 1997, a VA examiner diagnosed deep 
vein thrombosis, resolved.  In March 1998, a VA examiner who 
reviewed the veteran's medical records concluded that the 
only suggestible cause of the veteran's nighttime leg pain 
was as a residual of previous DVT.  The examiner said that 
the DVT was not a symptom of some illness or injury with a 
definite diagnosis, nor would it fall into the category of an 
"undiagnosed condition" due to Persian Gulf War service, as 
the veteran's complaints pre-dated his service.  An April 
1999 private medical record showed a deep venous thrombosis 
of the left lower extremity.

Thus, there is no medical evidence in the record showing that 
the veteran's leg pain underwent any permanent increase in 
severity in service.  The Board notes that the veteran has 
been found to have leg pain variously associated with deep 
venous thrombosis and thrombophlebitis, but these findings do 
not constitute evidence of an increase in the severity of the 
disability, or otherwise constitute additional disability for 
which service connection could be granted.  Chelte v. Brown, 
10 Vet. App. 268 (1997); 38 C.F.R. § 3.306(b)(1).

In the absence of any competent evidence that the leg pain 
problem underwent a permanent increase in severity during 
service, the Board concludes that the claim for service 
connection for leg pain as due to an undiagnosed illness must 
be denied.  The veteran has not provided any medical evidence 
demonstrating that the symptoms he exhibited in service 
represented a permanent increase in severity of his leg pain.  
See 38 C.F.R. § 3.306(b)(1).  The Board therefore finds that 
the presumption of soundness under the provisions of 38 
U.S.C.A. § 1132 has been rebutted regarding the veteran's 
complaints of leg pain, and that aggravation in service is 
not shown.

Furthermore, as the veteran's complaints of leg pain have 
been attributed to deep vein thrombosis and thrombophlebitis, 
the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
would not be applicable to this claim.  Based upon the 
absence of evidence of leg pain resulting from an undiagnosed 
illness, the criteria for establishing entitlement to service 
connection for an undiagnosed disorder manifested by leg pain 
under the above statute and regulation have not been met.

The evidence in support of the veteran's claim consists 
primarily of statements made by him in the recent past.  
However, the veteran is not shown to possess the technical 
competence to establish a relationship between an episode of 
leg pain and any post-service symptomatology.  As discussed 
above, a claim based upon an assertion as to cause-and-effect 
relating to a particular disability requires competent 
medical nexus evidence.

In the absence of medical evidence that the veteran's 
recurrent leg pain complaints underwent a pathological 
increase during active service, or that the leg pain disorder 
resulted in any disability beyond that which pre-existed 
service, or that the leg pain can be associated with an 
undiagnosed illness, the claim for service connection for leg 
pain as due to an undiagnosed illness must be denied.

D.  Memory loss

Service medical records are entirely negative for memory 
loss.  In September 1997, a VA examiner said the veteran's 
memory was within normal limits for his age and education.  
Findings of a November 1997 private psychological evaluation 
included significant memory decline.  A December 1997 VA MHC 
note diagnosed cognitive deficit, most likely due to alcohol 
abuse.  A July 1998 VA psychiatric report noted that the 
veteran's visual, motor speed, and coordination with visual 
memory were low for his age and educational level.  According 
to the VA examiner, this specific type of memory impairment 
can be readily attributed to memory impairment that resulted 
from long-term alcoholism or alcohol abuse.  In the VA 
doctor's opinion, the medical reports suggest that, due to 
the severity of quantity and length of time that the veteran 
drank, it was inevitable that some memory loss would occur as 
a consequence of long-term alcohol use.  Some memory loss was 
also attributed to depression.  However, in November 1999, a 
VA psychologist found no evidence of chronic memory 
difficulties.

Regardless of whether the veteran currently suffers from a 
memory loss, the evidence of record demonstrates that the 
symptoms of memory loss have been ascribed to known, clinical 
diagnoses.  In other words, the veteran has not submitted 
evidence that his memory loss is a manifestation of an 
undiagnosed illness.  In fact, the veteran's complaints of 
memory impairment have been attributed to clinical diagnoses, 
i.e., long-term alcohol use and depression, and therefore the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 would 
not be applicable to this claim.  Based upon the absence of 
evidence of memory loss resulting from an undiagnosed 
illness, the criteria for establishing entitlement to service 
connection for an undiagnosed disorder manifested by memory 
loss under the above statute and regulation have not been 
met.

Furthermore, no competent medical evidence has been submitted 
to show that this disability is related to service or any 
incident thereof, including a service-connected disability.  
See Boyer v. West, 210 F. 3d at 1353.  On the other hand, the 
record reflects that the veteran's memory was normal on 
separation from service, and the first post-service evidence 
of record indicating memory loss was in 1997, six years after 
the veteran's separation from service.  In 1998, a VA 
examiner opined that the veteran's memory loss was part due 
to depression and to long-term alcohol abuse or dependence.  
Nevertheless, in November 1999, a VA psychologist reported no 
chronic memory difficulties.

Again, the veteran is capable of providing evidence of 
symptomatology, but, as a layperson, is generally not capable 
of opining on medical matters.  Accordingly, as it has not 
been shown that the veteran has memory loss related to 
service or a service-connected disability, direct service 
connection for memory loss must be denied.  38 U.S.C.A. 
§§ 1101, 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  The Board 
has considered the doctrine of the benefit of the doubt, both 
pre- and post-VCAA, but the evidence is not so evenly 
balanced as to raise a reasonable doubt in this case.  
38 U.S.C.A. § 5107(b) (old and new versions).




E.  Dental Problems

Pre-service private treatment records describe what was 
apparently poor dental health care.  Service medical records 
indicate dental caries at teeth #1 and #19 and noted that all 
diagnoses existed prior to service.  Thus, the evidence in 
this case clearly and unmistakably establishes that the 
veteran experienced pre-service diagnoses and dental caries 
at teeth #1 and #19.

Thus, applying the Cotant decision and General Counsel 
opinion, above, the question that the Board must consider at 
this time is whether there was aggravation during service.  
As noted above, the pertinent regulations provide that, in 
order to establish service connection by way of aggravation, 
it must first be shown that there was an increase in severity 
of the condition during service.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reflect others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74, (1997); citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be according the 
various items of evidence in this case must be determined by 
the quality of the evidence, and not necessarily by its 
quantity or source.

Although in April 1994 Dr. N., the veteran's private dentist, 
reported that the veteran had three teeth restored in 
service, #13, #18, and #31, his service medical records do 
not reflect that.  Dr. N. also stated that the veteran 
experienced an increased breakdown of his teeth since his 
service in Saudi Arabia.  However, two VA examiners 
attributed the veteran's dental decay to normal experience 
and wear and tear.  In February 1994, a VA dental examiner 
reported nothing unusual as far as an odd source of the 
veteran losing his fillings, and said that was secondary to 
his oral hygiene and age.  In June 1994, a VA dental examiner 
said damage to two teeth, #14 and #20, could very likely be 
attributed to normal causes dissociated from active military 
experiences.  In December 1994, at the time of his Persian 
Gulf War examination, a dental consultation report indicates 
only that the veteran had several teeth with dental caries 
and was in need of a dental cleaning, since he had 
generalized gingivitis.

Thus, the preponderance of the medical evidence in the record 
is against a showing that the veteran's dental problems 
underwent a permanent increase in severity in service.  While 
Dr. N. said that the veteran experienced an increased 
breakdown of his teeth since service in Saudi Arabia, two VA 
dental examiners in 1994 attributed the veteran's dental 
findings to normal wear and tear, age, and oral hygiene.  The 
Board notes that the veteran has been found to have fractured 
teeth and chipping variously associated with age and poor 
hygiene, but these findings do not constitute evidence of an 
increase in the severity of the disability, or otherwise 
constitute additional disability for which service connection 
could be granted.  Chelte v. Brown, 10 Vet. App. 268 (1997); 
38 C.F.R. § 3.306(b)(1).  The Board therefore finds that the 
presumption of soundness under the provisions of 38 U.S.C.A. 
§ 1132 has been rebutted regarding the veteran's complaints 
of dental problems, and that aggravation during service is 
not shown.

In the absence of any competent evidence that a dental 
problem is due to an undiagnosed illness, or that such 
problems the underwent a permanent increase in severity 
during service, the Board concludes that the claim for 
service connection for a dental disorder as due to an 
undiagnosed illness must be denied.  The veteran has not 
provided any medical evidence demonstrating that any dental 
treatment in service represented a permanent increase in 
severity of his dental problems.  See 38 C.F.R. § 
3.306(b)(1).  

Accordingly, the Board concludes that the preponderance of 
the medical evidence is against the claim that the veteran's 
dental complaints underwent a pathological increase during 
active service, or that a dental disorder resulted in any 
disability beyond that which pre-existed service, the claim 
for service connection for a dental disorder as due to an 
undiagnosed illness must be denied.

F.  Psychiatric Disorder, Identified as Depression
or Post-Traumatic Stress Disorder

The veteran has contended that service connection should be 
granted for depression.  Although the evidence shows that he 
currently has been diagnosed with a major depressive 
disorder, no competent medical evidence has been submitted to 
show that this disability is related to service or any 
incident thereof.  On the other hand, the record reflects 
that a psychiatric abnormality was not found on separation 
from service, and the first post-service evidence of record 
of depression is from 1993, more than two years after the 
veteran left service.  In short, no medical opinion or other 
medical evidence relating the veteran's depression to service 
or any incident of service has been presented.

Furthermore, in September 1997, a VA examiner noted that the 
veteran had experienced three major life changes: his wife's 
diagnosis of diabetes, his son's diagnosis of AIDS, and his 
mother's death, shortly after discharge from the Persian Gulf 
War.  The examiner associated the veteran's depression with 
these major life events.  In addition, in December 1997, Dr. 
P., a private neurologist, concluded that there was not a 
probable causal relationship between the veteran's complaints 
and his Persian Gulf service.  Further, in July 1998, a VA 
psychiatric examiner opined that the veteran's depression 
could be secondary to chronic alcohol abuse.  The VA doctor 
said the veteran had a past positive history of alcohol abuse 
and experienced depression secondary to alcoholism and major 
life changes.  The VA examiner found no direct evidence that 
this was related to active service.  

Accordingly, as it has not been shown that the veteran's 
depression is related to active military service, service 
connection for depression must be denied.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  The evidence is 
not so evenly balanced that there is reasonable doubt as to 
any material issue.  38 U.S.C.A. § 5107.

The veteran has also variously asserted that he has PTSD 
related to active service.  In order for a claim for service 
connection for PTSD to be granted, there must be: (1) medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between the current symptoms and one or more in-
service stressors; and (3) credible supporting evidence that 
the claimed in-service stressor(s) actually occurred.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and a claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2001); see also Cohen v. 
Brown, 10 Vet. App 128 (1997).

The medical evidence of record reflects that the veteran has 
repeatedly denied exposure to combat or combat-related 
traumas while in active service, and has denied having 
nightmares.  He has only recently asserted that a U.S. 
soldier threatened to kill him, and that he was overstressed 
by being ordered to long work shifts during the Persian Gulf 
War.  No medical professional, however, has related any such 
events to a diagnosis of PTSD.  Although VA MHC records 
reflect diagnoses of PTSD and depression, a July 1998 VA 
psychiatric evaluation report indicates that the veteran did 
not appear to suffer from PTSD.  The VA examiner found no 
report of triggers, nightmares, recurrent thoughts of 
specific stressors, or an indication of any stressor out of 
the realm of normal human experience that veteran experienced 
while the Persian Gulf War.  Thus, even accepting the 
stressor contentions of the veteran, PTSD is not shown by the 
medical evidence.

Accordingly, as it has not been shown that the veteran has 
PTSD related to active military service, service connection 
for PTSD must be denied.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.303, 3.304.  The evidence is not so evenly 
balanced that there is reasonable doubt as to any material 
issue.  38 U.S.C.A. § 5107.

Finally, as shown by the above analysis, the provisions of 
the VEBEA afford no additional benefit to the veteran, as his 
claimed disorders are either not identified in the statute or 
are manifestations of diagnosed, rather than undiagnosed 
disabilities.



ORDER

Service connection for stomach pain, claimed as due to an 
undiagnosed illness, is denied.

Service connection for a skin disorder of the groin, feet, 
and face, claimed as due to an undiagnosed illness, is 
denied.

Service connection for leg pain, claimed as due to an 
undiagnosed illness, is denied.

Service connection for memory loss, claimed as due to an 
undiagnosed illness, is denied.

Service connection for dental problems, claimed as due to an 
undiagnosed illness, is denied.

Service connection for a psychiatric disorder, variously 
identified as depression or post-traumatic stress disorder, 
is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



